DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this invention after final rejection.  Since this invention is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the Final Rejection, mailed on August 24, 2020, has been withdrawn pursuant to 37 CFR 1.114.  The inventor’s or joint inventor’s submission, filed on February 18, 2021, has been entered.
	Claims 1, 2, 5, 11, 14, 15, 17, 19, 21, 23, 24, 29, 32, 38, 40, 42, 45, 48-51 and 53 are pending in the instant invention.  According to the In The Claims, filed February 18, 2021, claims 1, 2, 11, 14, 15, 17, 21, 23, 24, 29, 32, 45 and 48-51 were amended and claims 3, 4, 6-10, 12, 13, 16, 18, 20, 22, 25-28, 30, 31, 33-37, 39, 41, 43, 44, 46, 47, 52 and 54-60 were cancelled.

Status of Priority Objection - Priority Date

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/CA2017/050271, filed March 1, 2017.
	Similarly, the inventor or joint inventor should further note that this invention’s claim to priority under 35 U.S.C. § 119(e) to US Provisional Application No. 62/301,678, filed March 1, 2016, was objected to in the Non-Final Rejection, mailed on November 22, 2019.  Consequently, for examination and prosecution on the merits, is that of International Application No. PCT/CA2017/050271, filed March 1, 2017.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s affirmation of the following election, without traverse, in the reply filed on February 24, 2020, is acknowledged: a) Group I - claims 1, 2, 5, 11, 14, 15, 17, 19, 21, 23, 24, 29, 32, 38, 40, 42, 45 and 48-51; and b) substituted carboxamide of Formula (I) - p. 134, Example 1.
	Likewise, the inventor or joint inventor should further note that, in accordance with MPEP § 803.02, the instant Markush claim was examined, with respect to the elected species, and further to the extent necessary to determine patentability.  In the instant case, the substituted carboxamides of the Formula (I), where R1 = -piperazinyl; R2 = -pyridinyl; X1 = -CR10; X2 = -CR10; X3 = -CR10; X4 = -CR10; X5 = -CH; X6 = -CH; and X7 = -CH, respectively, which encompassed the elected species, were found to be free of the prior art.
	Accordingly, the inventor or joint inventor should further note that the examiner expanded scope of the instant Markush claim to further encompass substituted carboxamides of the Formula (I), where X1 = -CR10; X2 = -CR10; X3 = -CR10; X4 = -CR10; X5 = -CH; X6 = -CH; and X7 = -CH, respectively; however, the instant Markush claim failed to be free of the prior art, since it was rejected under 35 U.S.C. § 102 in the Non-Final Rejection, mailed on November 22, 2019.
	Consequently, the inventor or joint inventor should further note that in the Non-Final Rejection, mailed on November 22, 2019, the instant Markush claim was restricted to substituted carboxamides of the Formula (I), where X1 = -CR10; X2 = -CR10; X3 = -CR10; X4 = -CR10; X5 = -CH; X6 = -CH; and X7 = -CH, respectively.

Non-Final Rejection, mailed on November 22, 2019.
	Then, the inventor or joint inventor should further note that claim 1 is directed to allowable substituted carboxamides of the Formula (I).  Pursuant to the procedures set forth in MPEP § 821.04(b), claim 53, directed to a method of treating one or more diseases, disorders, or conditions mediated or treatable by inhibition of binding between WDR5 protein and its binding partners, comprising administering… one or more substituted carboxamides of the Formula (I), previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
	Moreover, the inventor or joint inventor should further note that since all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action, mailed on July 31, 2019, is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, the inventor or joint inventor is advised that if any claim presented in a continuation or divisional invention is anticipated by, or includes all the limitations of, a claim that is allowable in the present invention, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant invention.
	Furthermore, the inventor or joint inventor should also note that once the restriction requirement is withdrawn, the provisions of 35 U.S.C. § 121 are no longer applicable.  {See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971); and MPEP § 804.01}.
	Now, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in either the Non-Final Rejection, mailed on November 22, 2019, the Final Rejection, mailed on March 9, 2020, or the Final Rejection, mailed on August 24, 2020.
	Also, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the In The Claims, filed February 18, 2021.
	Thus, a fourth Office action and prosecution on the merits of claims 1, 2, 5, 11, 14, 15, 17, 19, 21, 23, 24, 29, 32, 38, 40, 42, 45, 48-51 and 53 is contained within.

Reasons for Allowance

	Claims 1, 2, 5, 11, 14, 15, 17, 19, 21, 23, 24, 29, 32, 38, 40, 42, 45, 48-51, 53 and 61 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to: (1) substituted carboxamides of the Formula (I), as recited in claim 1; (2) substituted carboxamides of the Formula (Ia), as recited in claim 49; and (3) substituted carboxamides of the Formula (Ib), as recited in claim 50, respectively.
	Consequently, the limitation on the core of the substituted carboxamides of the Formula (I) that is not taught or fairly suggested in the prior art is R2 on the periphery of the carboxamide core.  This limitation is present in the recited species of claim 48.
	Similarly, the limitation on the core of the substituted carboxamides of the Formula (Ia) that is not taught or fairly suggested in the prior art is R19 on the periphery of the carboxamide core.
	Moreover, the limitation on the core of the substituted carboxamides of the Formula (Ib) that is not taught or fairly suggested in the prior art is R36 on the periphery of the carboxamide core.
Comments on Statement of Reasons for Allowance.

Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the inventor or joint inventor, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following is a statement of examiner’s amendment to the record:

	In claim 1, the following text:
R10 is H, halo, CN, C1-6 alkyl, C1-6 fluoroalkyl, C1-6 alkylene-R14, C1-6 alkylene-NR12R13, C1-6 alkylene-OR11, C1-6 alkylene-SR11, C(O)NR12R13, C(O)OR11, C(S)NR12R13, C(S)OR11, NR12R13, OR11, OC1-6 alkylene-R14, OC1-6 alkylene-NR12R13, OC1-6 alkylene-OR11, OC1-6 alkylene-SR11, SR11, SC1-6 alkylene-R14, SC1-6 alkylene-NR12R13, SC1-6 alkylene-OR11, SC1-6 alkylene-SR11, and R14;

	has been deleted and replaced with the following:
---“R10 is H, halo, CN, C1-6 alkyl, C1-6 fluoroalkyl, C1-6 alkylene-R14, C1-6 alkylene-NR12R13, C1-6 alkylene-OR11, C1-6 alkylene-SR11, C(O)NR12R13, C(O)OR11, C(S)NR12R13, C(S)OR11, NR12R13, OR11, OC1-6 alkylene-R14, OC1-6 alkylene-NR12R13, OC1-6 alkylene-OR11, OC1-6 alkylene-SR11, SR11, SC1-6 alkylene-R14, SC1-6 alkylene-NR12R13, SC1-6 alkylene-OR11, SC1-6 alkylene-SR11, or R14;”---

	In claim 2, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein R1 is heterocycloalkyl, optionally substituted with one, two, or three substituents independently selected from the group consisting of halo, C1-6 alkyl, C1-6 fluoroalkyl, C1-6 alkylene-NR5R6, C1-6 alkylene-OR4, and NR5R6.”---



	has been deleted and replaced with the following:
---“The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein R5 and R6, together with the nitrogen atom to which they are attached, form a 3-10 membered heterocyclyl, optionally substituted with one, two, or three substituents independently selected from the group consisting of halo and C1-6 alkyl.”---

	In claim 21, the entire text:
	has been deleted and replaced with the following:
---“	The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein:

	X1 is CH;
	X2 is CH;
	X3 is CH; and
	X4 is CH.”---

	In claim 24, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein R10 is H, halo, CN, C1-6 alkyl, C1-6 fluoroalkyl, C1-6 alkylene-R14, C1-6 alkylene-NR12R13, C1-6 alkylene-OR11, C(O)NR12R13, C(O)OR11, NR12R13, OR11, OC1-6 alkylene-R14, OC1-6 alkylene-NR12R13, OC1-6 alkylene-OR11, or R14.”---

	In claim 32, the entire text:
	has been deleted and replaced with the following:
---“	The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein:

	R12 is H, C1-10 alkyl, C1-10 fluoroalkyl, C1-6 alkylene-C3-10 cycloalkyl, C1-6 alkylene-heterocycloalkyl, C1-6 alkylene-C6-10 aryl, C1-6 alkylene-heteroaryl, C(O)C1-6 alkyl, C(O)C1-6 fluoroalkyl, C3-10 cycloalkyl, heterocycloalkyl, C6-10 aryl, or heteroaryl, each optionally substituted with one or more substituents independently selected from the group consisting of halo and C1-6 alkyl; and
	R13 is H, C1-10 alkyl, C1-10 fluoroalkyl, C1-6 alkylene-C3-10 cycloalkyl, C1-6 alkylene-heterocycloalkyl, C1-6 alkylene-C6-10 aryl, C1-6 alkylene-heteroaryl, C(O)C1-6 alkyl, C(O)C1-6 fluoroalkyl, C3-10 cycloalkyl, heterocycloalkyl, C6-10 aryl, or heteroaryl, each optionally substituted with one or more substituents independently selected from the group consisting of halo and C1-6 alkyl.”---

	In claim 45, the entire text:
	has been deleted and replaced with the following:

:

	R16 is H, C1-6 alkyl, C1-6 fluoroalkyl, C1-6 alkylene-C3-10 cycloalkyl, C1-6 alkylene-heterocycloalkyl, C1-6 alkylene-C6-10 aryl, C3-10 cycloalkyl, heterocycloalkyl, or C6-10 aryl; and
	R17 is H, C1-6 alkyl, C1-6 fluoroalkyl, C1-6 alkylene-C3-10 cycloalkyl, C1-6 alkylene-heterocycloalkyl, C1-6 alkylene-C6-10 aryl, C3-10 cycloalkyl, heterocycloalkyl, or C6-10 aryl.”---

	In claim 49, the following text:
each R26 is independently H, halo, CN, C1-6 alkyl, C1-6 fluoroalkyl, C1-6 alkylene-R30, C1-6 alkylene-NR28R29, C1-6 alkylene-OR27, C1-6 alkylene-SR27, C(O)NR28R29, C(O)OR27, C(S)NR28R29, C(S)OR27, NR28R29, OR27, OC1-6 alkylene-R30, OC1-6 alkylene-NR28R29, OC1-6 alkylene-OR27, OC1-6 alkylene-SR27, SR27, SC1-6 alkylene-R30, SC1-6 alkylene-NR28R29, SC1-6 alkylene-OR27, SC1-6 alkylene-SR27, and R30;

	has been deleted and replaced with the following:
---“each R26 is independently H, halo, CN, C1-6 alkyl, C1-6 fluoroalkyl, C1-6 alkylene-R30, C1-6 alkylene-NR28R29, C1-6 alkylene-OR27, C1-6 alkylene-SR27, C(O)NR28R29, C(O)OR27, C(S)NR28R29, C(S)OR27, NR28R29, OR27, OC1-6 alkylene-R30, OC1-6 alkylene-NR28R29, OC1-6 alkylene-OR27, OC1-6 alkylene-SR27, SR27, SC1-6 alkylene-R30, SC1-6 alkylene-NR28R29, SC1-6 alkylene-OR27, SC1-6 alkylene-SR27, or R30;”---

	In claim 53, the entire text:
	has been deleted and replaced with the following:
---“A method for inhibiting WD repeat domain 5-mixed lineage leukemia 1 protein-protein binding in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of at least one compound of claim 1, or a pharmaceutically acceptable salt thereof.”---

	For new claim 61, the following text is inserted:
---“The method of claim 53, wherein the subject has a disease selected from the group consisting of bladder cancer, breast cancer, Burkitt’s lymphoma, colorectal cancer, gastric cancer, glioma, leukemia, medulloblastoma, MYCN-amplified neuroblastoma, pancreatic cancer, prostate cancer, testicular cancer, and thyroid cancer.”--- .

	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Sam S. Matthews (Reg. No. 79,458) on March 26, 2021.


Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624